Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to papers filed June 21, 2022. 

Claims 22, 23, 53, 54, 62, 64-70 and 73-81 are currently pending. Claims 22, 23, 53, 62, 64-69 and 73-76 have been amended by Applicants’ amendment filed 06-21-2022. Claims 26, 55, 57-60, 71 and 72 have been canceled by Applicants’ amendment filed 06-21-2022. Claims 77-81 have been added by Applicants’ amendment filed 06-21-2022.

Therefore, claims 22, 23, 64, 65, 67, 69, 70 and 73-81 are currently pending.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Election/Restrictions
Restriction to one invention was previously required under 35 U.S.C. 121 in the Office Action mailed April 2, 2021. In response to the Restriction/Election Requirements, Applicant elected Group IV without traverse, claims 22-24, 26 and 28 (claims 23, 26 and 28, now canceled), directed to a method of detecting an analyte in a sample, in the reply filed May 26, 2021. 
In the Supplementary Election of Species mailed 06-08-2021, Applicant elected Species (A)-(G), in the reply filed July 12, 2021. 

Regarding newly submitted claim 81, the claim is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 81 is directed to a method of detecting a protein in a sample, the method comprising: (i) contacting a sample with a substrate; (ii) binding the first antibody to a protein; (iii) contacting the substrate with a second antibody; (iv) binding the second antibody to the protein; and (v) sequencing the substrate polynucleotide. In the Restriction/Election requirement mailed 04-02-2021: Group I was directed to a complex. Group II was directed to a composition. Group III was directed to a method of identifying a protein interaction, the method comprising: (i) contacting a plurality of substrate with a plurality of different second protein-binding moieties; and (ii) synthesizing and detecting a complementary strand of the substrate polynucleotide barcode. Group IV was directed to a method of identifying an analyte in a sample, comprising: (a) contacting a plurality of substrates with the sample and a plurality of different second protein-binding moieties, wherein (i) each substrate of the plurality of different substrates is attached to a different first protein-binding moiety, (ii) each substrate or each first protein binding moiety is attached to a different polynucleotide barcode, (iii) each barcode uniquely identifies each first protein-binding moiety, and (iv) each of the plurality of second protein-binding moieties. is a different second protein attached to a label; and (b) synthesizing and detecting a complementary strand of the substrate polynucleotide barcode. Applicant subsequently elected Group IV, claims 22-24, 26 and 28, in the reply filed May 26, 2021. Thus, newly submitted claim 81 requires a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claim 81 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 81 is newly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 53-56, 57, 60-63, 66 and 68 were previously withdrawn, and claims 77 and 78 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected 
species.

Please Note: the Examiner respectfully requests that Applicant provide a clean copy of the claims because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through and, thus, visually challenging to the Examiner to correctly decipher the claimed invention.

Supplemental Election of Species
This application contains claims directed to the following patentably distinct species: Applicant 
previously elected the invention of Group IV, such that the Applicant is required to further elect an 
ultimate species for each of the following:

A.	A single specific species election of substrate reaction step such as, for example, sequential contacting the plurality of substrates with the sample, and contacting the plurality of substrates with the plurality of different second antibodies (claim 23) OR wherein each substrate is separated from the plurality of other substrates prior to step (c) (claim 65), such as recited in claims 23 and 65 (please elect one of claims 23 or 65).

B.	A single specific species election of the structure of the substrate polynucleotide barcodes or protein polynucleotide barcodes such as, for example, wherein each of the substrate polynucleotide barcodes or protein polynucleotide barcodes comprise a nucleotide sequence that is a degenerative or semi-degenerative sequence (claim 64) OR wherein the substrate polynucleotide barcodes or protein polynucleotide barcodes are 10-50 nucleotides in length (claim 76) OR wherein the substrate polynucleotide barcodes or protein polynucleotide barcodes are each independently 1-25 nucleotides in length (claim 80), such as recited in claims 64, 76 and 80 (please elect one of claims 64, 76 or 80).

C.	A single specific species election of protein such as, for example, wherein the protein is an antibody, hormone, cytokine or glycoprotein (claim 73) OR wherein the protein binds the first antibody with a KD less than about 100 nm (claim 74) OR wherein the protein binds the second antibody with a KD less than about 100 nm (claim 76), such as recited in claims 73, 74 and 76 (please elect one of claims 73, 74 or 76).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 22 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, method of claim 22, wherein each of the substrate polynucleotide barcodes or protein polynucleotide barcodes comprise a nucleotide sequence that is a degenerative or semi-degenerative sequence (claim 64); or wherein the substrate polynucleotide barcodes or protein polynucleotide barcodes are 10-50 nucleotides in length (claim 76); or wherein the substrate polynucleotide barcodes or protein polynucleotide barcodes are each independently 1-25 nucleotides in length (claim 80), such that the substrate polynucleotide barcodes or protein polynucleotide barcodes have different structures; the different barcode structures can be used to barcode different polynucleotides; the can barcode different antibodies; they can be used under different reaction conditions; and/or they can be detected by different analytical instrumentation and/or sequencing methods (e.g., sequencing-by-synthesis, fluorescence, Illumina sequencing, Roche 454 sequencing, etc.). Thus, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 
inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639